Citation Nr: 1111724	
Decision Date: 03/23/11    Archive Date: 04/05/11

DOCKET NO.  06-30 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to October 22, 2010, and in excess of 50 percent from October 22, 2010, for cluster headaches.

2.  Entitlement to a total rating based on individual employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1977 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia granted service connection for cluster headaches and assigned a 30 percent evaluation from April 28, 2005.  By way of a January 2011 rating decision, the Appeals Management Center (AMC) assigned a rating of 50 percent from October 22, 2010.  Although the grant is the maximum allowable under the appropriate diagnostic code, since the grant was not made effective for the entire appeal, the Board finds that the issue remains on appeal.  See AB v. Brown, 6 Vet.App. 35, 38 (1993). 

The Veteran testified before the undersigned at a hearing in August 2009.  A transcript of the hearing has been associated with the claims file.

The case was remanded by the Board in September 2009 to provide the Veteran with due process notification for his TDIU claim, obtain additional treatment records, and afford him a VA examination.  A review of the record indicates that the Board's directives have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to October 22, 2010, the Veteran's cluster headaches were manifested by chronic headaches with associated light sensitivity averaging once every month and lasting for one and a half hours approximating disability tantamount to characteristic prostrating attacks occurring on an average once a month over the last several months.

2.  Since October 22, 2010, the Veteran's cluster headaches are manifested by headaches accompanied by photophobia, phonobia, tearing from the eye, and occasional left arm numbness approximating disability tantamount to very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  The Veteran's only service-connected disability is cluster headaches, evaluated as 30 percent disabling prior o October 22, 2010, and as 50 percent disabling since October 22, 2010.  

3.  The Veteran's service-connected disability does not preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Prior to October 22, 2010, the criteria for an initial rating in excess of 30 percent for cluster headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2010).

2.  Since October 22, 2010, the criteria for an initial rating in excess of 50 percent for cluster headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2010).

3.  The criteria for an award of TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may "essentially cure[] the error in the timing of notice").  

Here, a pre-decisional notice letter dated in May 2005 complied with VA's duty to notify the Veteran with respect to the underlying issue of entitlement to service connection for cluster headaches.  A letter dated in January 2010 notified the Veteran with respect to the issue of entitlement to a TDIU.  Specifically, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  A January 2010 letter in particular notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In any event, the Veteran's claim for service connection for cluster headaches was granted by the December 2005 rating decision and was evaluated as 30 percent disabling, effective from April 28, 2005.  The Veteran perfected a timely appeal with respect to the 30 percent rating initially assigned to this service-connected disability.  Because the Veteran's claim was initially one for service connection, and because that initial claim has been granted, VA's obligation to notify the Veteran was met as the claim for service connection was obviously substantiated.  Id.  Thus, any deficiency in notice relating to the Veteran's appeal for an increased rating is not prejudicial to him.

With regards to his TDIU claim, a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted.  Id at 455.  As noted in the Board's September 2009 Remand, the Veteran raised the issue of unemployability.  Following the September 2009 Remand, the RO adjudicated whether a TDIU was warranted when it readjudicated his increased rating claim in a January 2011 supplemental statement of the case (SSOC).  Such adjudication followed the January 2010 VCAA notice.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured examinations in furtherance of his claims.  VA has no duty to inform or assist that was unmet.

Pertinent VA opinions with respect to the issues on appeal were obtained September 2005 and October 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations obtained in this case are sufficient, as they considered all of the pertinent evidence of record, including the statements of the Veteran, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4).  

Analysis

	1.  Increased rating for cluster headaches

The Veteran contends that he is entitled to initial rating in excess of 30 percent prior to October 22, 2010, an in excess of 50 percent since October 22, 2010, for his cluster headaches due to the severity and frequency of his symptomatology.  The Board finds that the pertinent medical findings, as shown in the examinations conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the pertinent symptomatology.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

As noted above, the United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a Veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Consequently, the Board will evaluate the Veteran's cluster headaches disability as a claim for a higher evaluation of the original award.  Also, when an original rating is appealed, consideration must be given as to whether an increase or decrease is warranted at any time since the award of service connection, a practice known as "staged" ratings.  Id.  As discussed in detail below, the Board has staged the rating as done by the AMC.

In this case, the Veteran has been diagnosed with cluster headaches.  This service-connected disability is rated as 30 percent disabling prior to October 22, 2010, and as 50 percent disabling from October 22, 2010, under 38 C.F.R. § 4.124a, DC 8100, which evaluates impairment from migraine headaches.  

Specifically, pursuant to DC 8100, very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are assigned a 50 percent rating.  38 C.F.R. § 4.124a, DC 8100 (2010).  Characteristic prostrating attacks occurring on an average once a month over the last several months is assigned a 30 percent rating.  Id.  Characteristic prostrating attacks averaging one in two months over last several months are assigned a 10 percent rating.  Id.  Less frequent attacks is assigned a noncompensable rating.  Id.

The rating criteria do not define "prostrating," nor has the Court.  The Board notes, however, that DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), defines "prostration" as "extreme exhaustion or powerlessness."  Similarly, WEBSTER'S II NEW COLLEGE DICTIONARY 889 (3rd Ed. 2001), defines the term as "physically or emotionally exhausted; INCAPACITATED."

The Veteran was afforded a fee based examination in September 2005.  He reported recurring headaches associated with some light sensitivity.  They lasted for a few minutes to several hours.  The headache attacks averaged once every month and each attack lasted for one and a half hours.  The condition resulted in 14 times of lost work per year.  

According to VA treatment records, in August 2007, the Veteran reported having four major severe episodes of headaches since February.  They reportedly lasted 30-60 minutes.  The Veteran testified at his August 2009 hearing that he experienced about two bad attacks per month that lasted between 40 minutes and one hour.  The Veteran had an emergency room visit in October 2009 due to having a cluster headache for 12 days, which medication did not help.  

The Veteran was afforded a second VA examination in October 2010.  He reported intermittent episodes of left-sided headaches, which occurred approximately three to four times a month with each episode lasting approximately 15-30 minutes.  He had one prolonged episode over the last year, approximately one week earlier where he had multiple attacks lasting 15-30 minutes over eight to ten hours.  The pain was rated as eight on a scale of one to ten (8/10).  He reported noticing photophobia, phonophobia, and tearing from the eye associated with the headaches.  He also reported noting occasional episodes of left arm numbness associated with the headaches with episodes resolving with resolution of the headache.  He denied any nausea or vomiting.  He reported that he was unable to function or perform any ordinary activity when he had episodes of headaches.  He further reported that he stopped driving secondary to the headaches in 2006 because he did not know when he might have an attack and was unable to drive when he had attacks.  The Veteran last worked in 2005 and had to stop working because of his headaches.  The examiner opined that the Veteran's headaches were prostrating in nature and that he was unable to function during the attacks.  

	Period prior to October 22, 2010

Based on a review of the evidence, the Board finds that a rating in excess of 30 percent for cluster headaches prior to October 22, 2010, is not warranted.  The Veteran's headaches, as shown by the September 2005 examination and VA treatment records, were not very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Rather, the Veteran's headaches more nearly approximated characteristic prostrating attacks occurring on an average once a month over the last several months.  As discussed above, the Veteran reported to the September 2005 examiner that headache attacks averaged once every month.  Furthermore, in August 2007, the Veteran indicated having four major severe episodes of headaches since February, which is less than one attack every month.  The Board acknowledges the Veteran's testimony in August 2009 about having prostrating attacks about twice times a month.  The Veteran is competent to testify regarding the frequency and severity of his cluster headaches.  Competent testimony is limited to that which the witness has actually observed, and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses, that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, even when taking into account the Veteran's testimony, the evidence does not show that the his cluster headaches were prolonged attacks productive of severe economic inadaptability.  The Veteran testified that his attacks lasted between 40 minutes to one hour.  See hearing transcript, p. 5.  Therefore, the evidence does not show that his attacks were prolonged.  

Thus, the evidence as discussed above does not support a finding that the Veteran's headaches for this time period were very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A rating in excess of 30 percent prior to October 22, 2010, is therefore denied.

	Period since October 22, 2010

Here, based on the October 2010 examination, the Veteran has been afforded the highest rating possible under DC 8100 for his service-connected cluster headaches.  Thus, the Veteran can only be awarded a rating in excess of 50 percent on an extraschedular basis.  However, as discussed in detail below, the Board finds that consideration of an extraschedular rating is not warranted because the current evidence of record does not show that the Veteran's cluster headaches have resulted in frequent periods of hospitalization or in marked interference with employment.  See 38 C.F.R. § 3.321 (2010).  

Accordingly, and based on this evidentiary posture, the Board concludes that the totality of the evidence of record has not shown that the cluster headaches warrant a 50 percent rating prior to October 22, 2010, or that his disability warrants a rating in excess of 50 percent since October 22, 2010.  The Board finds, therefore, that the evidence of record does not support the schedular criteria required for a rating in excess of 50 percent prior to October 22, 2010, and in excess of 50 percent since October 22, 2010, for this service-connected disability.  

In addition, the Board finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the cluster headaches have resulted in frequent periods of hospitalization or in marked interference with employment.  § 3.321.  

In this regard, the Board notes that it is undisputed that the Veteran's cluster headaches have an adverse effect on employability, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2010).  In this case, the very problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  38 C.F.R. §§ 4.10, 4.40.  Additionally, the currently assigned 50 percent rating takes into account severe economic inadaptability.  Therefore, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

	2.  TDIU

The Veteran contends that he is unemployable as a result of his service-connected cluster headaches.  

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1) (2010).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).

Individual unemployability must be determined without regard to any non-service-connected disabilities or the veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2010) (age may not be a factor in evaluating service- connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

In the current appeal, the Veteran is only service connected for cluster headaches, evaluated as 30 percent disabling prior to October 22, 2010, and as 50 percent disabling since October 22, 2010.  As such, he does not meet the criteria for consideration for entitlement to TDIU on a schedular basis because the rating does not satisfy the percentage requirements of 38 C.F.R. § 4.16a.  

It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating is for consideration where the veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a total rating, based on unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Moreover, as already noted, an inability to work due to non-service-connected disabilities or age may not be considered.  38 C.F.R. §§ 4.14, 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.

In this case, the Veteran has not submitted an application for TDIU.  Pursuant to the Board's September 2009 Remand, the Veteran was provided notice in accordance with the VCAA for TDIU claims; an application for TDIU, VA Form 21-8940, was enclosed and the Veteran was instructed to return that form.  However, the Veteran has not submitted his application to date.  As no adequate reply has been received from the Veteran, the Board concludes that VA has discharged its duty to further assist the Veteran in obtaining evidence to substantiate his claim for a TDIU.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the duty to assist is not a one-way street).  Thus, the Board will proceed to adjudicate his claim based on the evidence of record.  

Regarding his employment background, an undated letter from a former employer shows that effected December 2004, the Veteran would need a note from his doctor in order to continue working.  The evidence shows that the Veteran stopped working in 2005 due to his headaches and that he worked in air-conditioning and refrigeration.  See hearing transcript, ps. 5, 7.  A VA treatment record dated in August 2007 reveals that the Veteran had been fired twice from employment due to his headaches.  The Veteran was trying to get vocational rehabilitation assistance through VA to get advanced training so that he could own his own business.  The physician who met with the Veteran notated that they had a long discussion with the Veteran regarding many individuals who suffer with severe headaches who continue to work.  The Veteran was adamant that he obtain vocational training so that he could have his own business and have people work for him.  

The October 2010 VA examiner opined that due to the prostrating episodes of the cluster headaches, the Veteran would have difficulty with jobs requiring physical labor such as his prior job installing air-conditioning and furnaces.  He should be able to perform a sedentary job on the days where he did not have prostrating episodes of cluster headaches or that he might be able to hold a part-time sedentary job.  

Here, based on a review of the evidence, the Board finds that entitlement to a TDIU is not warranted.  The evidence does not show that the Veteran's only service-connected disability-cluster headaches-prevents him from working.  Throughout the pendency of this appeal, he has not been hospitalized for his disabilities, nor does the evidence show that he is precluded from all forms of employment due to his service-connected disabilities.  Although it appears that the Veteran cannot do physical employment, the only medical opinion of record, that of the VA examiner, indicates that the Veteran is capable of sedentary employment.  The Veteran has not submitted any evidence to show that he cannot do sedentary employment.  Rather, the evidence as shown by the August 2007 treatment record shows that the Veteran wants to own his own business.  Notwithstanding the Veteran's contentions, the evidence of record does not indicate that he is unable to secure and follow a substantially gainful occupation due to his only service-connected disability.  

Although the Veteran's service-connected disability may cause interference to some extent with his employability, such interference is contemplated in the currently assigned 50 percent rating, and the evidence of record does not demonstrate that his service-connected disability results in unemployability.  

Accordingly, the Board finds, based on this evidentiary posture, that the preponderance of the evidence is against the Veteran's TDIU claim.  The benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to an initial rating in excess of 30 percent prior to October 22, 2010, and in excess of 50 percent from October 22, 2010, for cluster headaches is denied.

Entitlement to a TDIU is denied.



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


